             Case 1:20-cv-00553-JFR Document 45 Filed 12/26/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                                 OF NEW MEXICO
Barbara Andersen                      )
         Plaintiff                    )    Case 20-cv- 00553-JFR
v.                                    )
Forrest Fenn; Unknown Defendant       )

       MOTION TO WITHDRAW (A) MOTION TO ISSUE SUBPOENA TO DAL
    NEITZEL[DKT 40] AND (B) MOTION TO PUBLISH DKT ENTRIES 34-36 AND 41
                                 [DKT 44]

        Barbara Andersen, as her own attorney, hereby files this motion to withdraw her pending

motion to subpoena Dal Neitzel and, further, her motion to publish Docket entries by “Kathryn”

at Dkts 34-36 and 41. In support of the motion, Andersen states:

        1.       Last week, Andersen filed a motion to subpoena Dal Neitzel, another blog owner.

Prior to same, Andersen had asked this blog owner to preserve his web/blog site. The site was

deleted last night; this date was moved up from December 27th to December 25th. Given that the

deletion is now complete, there is no need to issue a subpoena prior to Andersen’s amending the

complaint given that its threatened deletion is now complete; Andersen will subpoena same after

amending the complaint to see what remains from this blog owner. Andersen e-mailed this blog

owner and asked for preservation of materials/documents and to consult with Fenn’s litigation

counsel prior to deleting his site.1

        2.        In the process, Andersen was also harassed by a woman called “KPro” (now

known as Kristie Ogilvie) on her youtube and blog and another woman by the name of Candy

Irvine. (Irvine is now blocked from Andersen’s e-mail.) In addition to ingratiating herself to the

Onion/spoof “Finder”, Ogilvie shockingly applauded the deletion of the DalNeitzel site on her

blog (a) as an obstacle to Andersen and this litigation and (b) despite the fact that Dal Neitzel’s



1
      Andersen spent most of Christmas Eve and day copying and pasting blog materials from
DalNeitzel’s website.

                                                                                                 1
            Case 1:20-cv-00553-JFR Document 45 Filed 12/26/20 Page 2 of 3




conduct obviously raises potential spoilation of evidence concerns (which no professional person

would/should ever applaud).

       3.       Ogilvie’s website also mocked Andersen’s request to publish Docket entries 34-36

and 41 on her website “Hint of Riches” even though Andersen’s request to publish was because

she now believes that these are spoof e-mails by “Team Forrest [Fenn]” that should not be

protected prior to being stricken from the record.

       4.       Given that Andersen has already seen dockets 34-36 and 41, Andersen moves to

withdraw her motion in response to the multi-day harassment by the above persons over the

Christmas holiday/last week. Andersen has no objection to this Court publishing Dkts. 34-36 and

41 on its own motion in light of Andersen’s representations/beliefs expressed in Dkts. 44.

       5.       Andersen will be filing her motion to amend the Complaint against the “Finder” in

a few days. She did not expect to be forced to deal with the above, additional games over the

Christmas holiday.

       Wherefore, Andersen respectfully requests that this Court (a) withdraw the motion to

subpoena Dal Neitzel prior to amending the complaint given that the issue is moot and (b)

withdraw her request to publish Dkts. 34-36 and 41.

                                      Respectfully submitted:

                                      ___/s/ Barbara Andersen_____________________
Barbara Andersen, 6256000
1220 West Sherwin, Unit 1E
Chicago, IL 60626
(708) 805-1123
bandersen@andersen-law.com




                                                                                               2
         Case 1:20-cv-00553-JFR Document 45 Filed 12/26/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

Barbara Andersen hereby certifies that on December 26, 2020 the MOTION TO WITHDRAW
MOTIONS FOUND AT DKT 40 and 44 was filed and delivered via the ECF filing system to:

Service list:
karls@sommerkarnes.com


/s/Barbara Andersen_____
Barbara Andersen
Andersen Law LLC
1220 West Sherwin, Unit 1E
Chicago, IL 60626
708-805-1123

(Filed remotely from 8860 Dawn Haven Road, Northport, Michigan.)




                                                                                  3
